In an action to recover damages for personal injuries, defendant Court Leigh Corp. appeals from an order denying its motion to dismiss the complaint on the ground that the claim set forth in the complaint has been released, pursuant to subdivision 6 of rule 107 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. The claim that the release was procured by fraud raises an issue of fact which may be determined only at a trial. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.